I concur in the result determining that the act under consideration is not unconstitutional for ambiguity. But I cannot concur in the view that herein there is disclosed a status of "joint operators." The statute specifically defines as an "operator" two classes of persons: (1) Every person who maintains for use or permits the use on premises occupied by him of such machine. This covers the person who owns his own machine, or who leases it, or borrows it. Regardless of ownership, he is defined as the "operator" thereof and must make a report and pay the tax. But in the same section of the statute, by disjunctive rather than by conjunctive clause, there is defined the second class of persons who are defined as operators, viz.: "Or who places any music box or machine owned. . . . by him, upon any place or premises owned, occupied or maintained by another under any agreement by which the owner . . . may. . . receive any portion of the proceeds derived from the operation of such machine." Such is the status of plaintiff herein. Therefore, as such "operator" as defined by the statute, they were under the duty of reporting and paying the tax, and were amenable to the enforcement provisions of the Tax Code, and by the specific terms of the act under consideration they were subject to the penal provisions of section 3 of the act. *Page 104 
Nowhere in the act is there a levy of the tax against the person simply sheltering the machine where the machine is so placed as last above defined. The Tax Commission does not even contend that there is a joint liability or responsibility, but, on the other hand, they assert to the contrary.
It would seem that, if the tax enforcing officials, who give special attention to such matters, cannot find such a meaning in the act as the majority of this court finds therein, but on the other hand disavow such meaning, great strength would be lent to the contention of plaintiffs that the act is so ambiguous as to be unconstitutional. But the Tax Commission earnestly contends in harmony with the view expressed herein, and I am of the opinion such contention is sound. Under such view the act is constitutional. I believe it is unwise for this court to seek out and proclaim a secret and hidden meaning contrary to the contentions of any party to this proceeding.
HURST and ARNOLD, JJ., concur herein.